DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.
Claims 1-10 are allowed.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments, see the last paragraph on page 4 to paragraph 2 on page 5, filed April 29, 2022, with respect to the rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Nedwick et al. (US 2,930,815) in view of Vitcha (US 3,370,095) and the rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Macho et al. (SK 284667 B6, machine generated English translation pages 1-9) in view of Nedwick et al. (US 2,930,815) have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Nedwick et al. (US 2,930,815) in view of Vitcha (US 3,370,095) and the rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Macho et al. (SK 284667 B6, machine generated English translation pages 1-9) in view of Nedwick et al. (US 2,930,815)  have been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The experimental data disclosed in the specification (see table 1) shows an unexpected result of obtaining a higher yield of the desired mono vinyl thioether product with reduction of the undesired divinyl side-product at a pressure below 2 bar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699